     Case 19-14296       Doc 72    Filed 07/02/20 Entered 07/02/20 10:04:36          Desc Main
                                     Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

  In re:
  JENNIFER MAGNY,                                  Ch. 13
    Debtor                                         19-14296-FJB


                                                Order

MATTER:
#61; Motion filed by Debtor Jennifer Magny to Amend Plan, [Re: 60 Amended Chapter 13 Plan]
with certificate of service. (Weinberg, Herbert)
#69; Objection to Confirmation of Plan with certificate of service (RE: 60 Amended Chapter 13
Plan) filed by Creditor Charles Street Family Chiropractic, Inc. (Burnett, Joshua)

ORDER: No response having been filed, the objection to confirmation [#69] is hereby sustained,
and debtor's motion to approve amended plan [#61] is hereby denied. The debtor is directed to
file and serve on all creditors and interested parties a further amended plan and motion to
approve the same and to file a certificate of such service, all on or before July 16, 2020 at 4:30 PM,
failing which this case will be dismissed without further process.

                                                   By the Court,




                                                   Frank J. Bailey
                                                   United States Bankruptcy Judge

                                                   Dated: 7/2/2020
